RESPONSE TO AMENDMENT

Claims 1-14 and 17 are pending in the application.  Claims 15 and 16 have been cancelled.  Claim 17 is newly added.  Claims 13 and 14 are withdrawn due to Applicant’s election.
Amendments to the claims, filed October 14, 2020, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §112 (b) rejection of claims 1-12, made of record in the office action mailed July 14, 2020, Page 3, Paragraph 4 has been withdrawn due to Applicant’s amendment in the response filed October 14, 2020.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Delmore (U.S. Pat. Pub. 2008/0277522) in view of Wu (U.S. Pat. Pub. 2002/0149659).
Regarding claim 1, Delmore teaches an article (Abstract) comprising: a continuous web (Abstract; Paragraph [0019]) comprising a substrate having a first major side and a second major side opposite to the first major side, and at least two web edges (Fig. 4A); and an array of 184a, 184b, Fig. 4A; Paragraph [0029]), wherein the web is rolled upon itself in multiple revolutions to form a web-wound roll (Paragraphs [0009]), and wherein each revolution of the web-wound roll is held substantially separate from the next by the array of discrete quantities of ink dots (Paragraph [0009]).  Delmore further teaches wherein the ink can be a radiation curable ink such as a UV curable ink.
Delmore fails to teach the ink is an adhesive.
Wu teaches energy curable printing inks (Abstract, Paragraph [0001]) wherein the ink composition comprises a pressure sensitive adhesive and/or their radiation curable precursors (Paragraph [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the radiation curable ink of Delmore be the radiation curable adhesive ink taught by Wu as being a known printable radiation curable ink.
Regarding claim 2, Delmore in view of Wu wherein the discrete quantities of adhesive dots each have a dome shape (ink droplets would have a dome shape, Paragraph [0028]).
Regarding claims 3-6, Wu teaches wherein the cured ink composition includes one or more pressure sensitive adhesives (PSA) (Paragraph [0021]) and wherein the cured ink composition is obtained by curing a curable ink composition (Paragraphs [0021] and [0075]).  Wu additionally teaches wherein the curable ink composition comprises: between about 50 to 99.89 parts by weight of hydroxyalkyl acrylate having 2 to 6 carbon alkyl (40-98 weight percent, Paragraphs [0079]-[0080]); between about 0 to 49.89 parts by weight of ethylenically unsaturated monomer including one or more of vinyl, acrylate, and (meth)acrylate monomer (0 percent, none are required); between about 0.01 to 5.0 parts by weight of a multi-functional 0-15 weight percent, Paragraph [0081]); and between about 0.1 to 10 parts by weight of a photo-initiator (1-15%, Paragraph [0116]).
Wu fails to teach herein the adhesive dots each comprise a cured ink composition with a glass transition temperature (Tg) no greater than about 25° C.  However, as discussed above, Wu teaches the same curable ink composition; therefore, the cured ink composition would inherently have a glass transition temperature (Tg) no greater than about 25° C. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  “Products of identical chemical composition can not have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01.
Regarding claim 7, Wu teaches wherein the ink composition is curable by ultraviolet (UV) light (Paragraph [0078]),
Regarding claim 8, Wu teaches wherein the curable ink composition has a	viscosity of between about 1 to 50 mPa-s (below 30 mPa-s, Paragraph [0131]).
Regarding claim 9, Wu teaches wherein the curable ink composition has a surface tension of the composition is between about 20 to 40 dyn/cm (Paragraph [0134]).
Regarding claim 10, Wu teaches wherein the curable ink composition is ink-jet printable (Paragraph [0001]).
Abstract; by being able to be wound, the polymeric film is flexible).
Regarding claim 17, the limitation “wherein the web-wound roll is a softly-wound roll with a winding tension not greater than 2 N/cm” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Delmore in view of Wu discloses an article comprising: a continuous web comprising a substrate having a first major side and a second major side opposite to the first major side, and at least two web edges; and an array of discrete quantities of adhesive dots disposed on one or both of the first and second major sides and adjacent to one or both of the web edges, wherein the web is rolled upon itself in multiple revolutions to form a web-wound roll, and wherein each revolution of the web-wound roll is held substantially separate from the next by the array of discrete quantities of adhesive dots.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dietz (U.S. 7,238,401) in view of Delmore (U.S. Pat. Pub. 2008/0277522) and Wu (U.S. Pat. Pub. 2002/0149659).
Regarding claim 1, 11, and 12, Dietz teaches an article (Abstract) comprising: a continuous web that is a multi-layer optically clear laminate (Abstract) that includes a release liner (Col. 4, lines 10-12) comprising a flexible polymeric substrate having a first major side and Abstract), and at least two web edges (Abstract); wherein the web is rolled upon itself in multiple revolutions to form a web-wound roll (Col. 8, lines 57-63; Col. 11, lines 59-60).
Dietz fails to teach an array of discrete quantities of adhesive dots disposed on one or both of the first and second major sides adjacent to one or both of the web edges, wherein each revolution is held substantially separate from the next by the array of discrete quantities of adhesive dots, and the one or more stripes of adhesive dots are disposed on a surface of the release liner along one or more of the web edges.
Delmore teaches an article (Abstract) comprising: a continuous web (Abstract; Paragraph [0019]) comprising a substrate having a first major side and a second major side opposite to the first major side, and at least two web edges (Fig. 4A); and an array of discrete quantities of ink disposed on one or both of the first and second major sides and adjacent to one or both of the web edges (184a, 184b, Fig. 4A; Paragraph [0029]), wherein the web is rolled upon itself in multiple revolutions to form a web-wound roll (Paragraphs [0009]), and wherein each revolution is held substantially separate from the next by the array of discrete quantities of ink dots (Paragraph [0009]).  Delmore further teaches the ink pattern establishes a gap between wound layers of film which facilitates natural movement of the wound layers (Abstract) thereby minimizing occurrences of winding-related defects when winding polymeric film, for example optical grade film (Paragraph [0001]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the article of Dietz have an array of discrete quantities of ink dots disposed on one or both of the first and second major sides adjacent to one or both of the web edges, wherein each revolution is held substantially separate from the next by the array of 
Delmore fails to teach the ink is an adhesive.
Wu teaches energy curable printing inks (Abstract, Paragraph [0001]) wherein the ink composition comprises a pressure sensitive adhesive and/or their radiation curable precursors (Paragraph [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the radiation curable ink of Delmore be the radiation curable adhesive ink taught by Wu as being a known printable radiation curable ink.
Regarding claim 2, Delmore in view of Wu wherein the discrete quantities of adhesive dots each have a dome shape (ink droplets would have a dome shape, Paragraph [0028]).
Regarding claims 3-6, Wu teaches wherein the cured ink composition includes one or more pressure sensitive adhesives (PSA) (Paragraph [0021]) and wherein the cured ink composition is obtained by curing a curable ink composition (Paragraphs [0021] and [0075]).  Wu additionally teaches wherein the curable ink composition comprises: between about 50 to 99.89 parts by weight of hydroxyalkyl acrylate having 2 to 6 carbon alkyl (40-98 weight percent, Paragraphs [0079]-[0080]); between about 0 to 49.89 parts by weight of ethylenically unsaturated monomer including one or more of vinyl, acrylate, and (meth)acrylate monomer (0 percent, none are required); between about 0.01 to 5.0 parts by weight of a multi-functional acrylate or oligomer having (meth)acryl functional groups (0-15 weight percent, Paragraph [0081]); and between about 0.1 to 10 parts by weight of a photo-initiator (1-15%, Paragraph [0116]).

Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  “Products of identical chemical composition can not have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01.
Regarding claim 7, Wu teaches wherein the ink composition is curable by ultraviolet (UV) light (Paragraph [0078]),
Regarding claim 8, Wu teaches wherein the curable ink composition has a	viscosity of between about 1 to 50 mPa-s (below 30 mPa-s, Paragraph [0131]).
Regarding claim 9, Wu teaches wherein the curable ink composition has a surface tension of the composition is between about 20 to 40 dyn/cm (Paragraph [0134]).
Regarding claim 10, Wu teaches wherein the curable ink composition is ink-jet printable (Paragraph [0001]).
Regarding claim 17, the limitation “wherein the web-wound roll is a softly-wound roll with a winding tension not greater than 2 N/cm” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless 

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed October 14, 2020 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that Delmore fails to disclose an array of discrete quantities of adhesive dots disposed on one or both of the first and second major sides and adjacent to one or both of the web edges.  Applicant further argues that Delmore discloses the array of lines 184a or 184b in Fig. 4 and Delmore requires the lines extending in a “non-perpendicular fashion relative to one of the film edges in the length direction of the film.”  Applicant argues that the line in Delmore “is defined by a plurality of connected ink droplets disposed on the film surface” and therefore, Delmore teaches away from the discrete quantities of adhesive dots as required by claim 1.
Delmore, Paragraph [0030] teaches the pattern portion includes a plurality of individual ink droplets that combine to effectively define a continuous line that extends in an angular 
As such, Applicant’s arguments are deemed unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        


/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
February 12, 2021